                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

GRAZYNA S. GREZAK                    :

                Plaintiff            :   CIVIL ACTION NO. 3:15-2111

         v.                          :        (JUDGE MANNION)

ROPES & GRAY, LLP, et al.            :

               Defendant             :

                            MEMORANDUM

     Presently before the court is Magistrate Judge Karoline Mehalchick’s

report and recommendation (“Report”) (Doc. 346), which recommends that

defendant Darius A. Marzec’s (“Marzec”) motion to dismiss (Doc. 214) be

granted and plaintiff Grazyna S. Grezak’s (“Grezak”) remaining twenty-five

motions1 be dismissed as moot. Based on the following, Judge Mehalchick’s

Report (Doc. 346) will be ADOPTED IN ITS ENTIRETY; Marzec’s motion to

dismiss (Doc. 214) will be GRANTED, and Grezak’s remaining twenty-five

motions2 will be DISMISSED AS MOOT.




     1
        (Doc. 189; Doc. 198; Doc. 199; Doc. 200; Doc. 201; Doc. 202; Doc.
215; Doc. 217; Doc. 220; Doc. 221; Doc. 222; Doc. 223; Doc. 238; Doc. 240;
Doc. 242; Doc. 244; Doc. 254; Doc. 272; Doc. 297; Doc. 299; Doc. 301; Doc.
305; Doc. 321; Doc. 338; Doc. 343)
      2
        See supra note 1.
      I.    BACKGROUND

      On May 16, 2018, Judge Mehalchick issued a Report (Doc. 184), which

recommended that this court grant defendants Ropes & Gray LLP, Garbarini

& Scher PC, the Mental Hygiene Legal Services Corporation, and Aisha

Bams’ (collectively “Terminated Defendants”) motions to dismiss Grezak’s

third amended complaint (Doc. 27). That same day, Judge Mehalchick

ordered Marzec to show cause as to why he failed to respond to Grezak’s

third amended complaint. (Doc. 183). On June 15, 2018, Marzec filed an

affidavit (Doc. 213) indicating that he was never served with process. That

same day, Marzec filed a motion to dismiss Grezak’s third amended

complaint for lack of personal jurisdiction, insufficient service of process, and

for failure to state claim upon which relief can be granted. (Doc. 214).

      On September 7, 2018, this court issued a memorandum (Doc. 324)

and order (Doc. 325) adopting Judge Mehalchick’s Report (Doc. 184) and

granting Terminated Defendants’ motions to dismiss Grezak’s third amended

complaint (Doc. 27). Thereafter, on October 10, 2018, Judge Mehalchick

issued another Report (Doc. 346), which recommends that this court grant

Marzec’s motion to dismiss (Doc. 214) for lack of personal jurisdiction. On

October 25, 2018, Grezak filed objections to Judge Mehalchick’s Report.

(Doc. 351). Additionally, Grezak improperly filed a reply brief on November


                                      -2-
16, 2018, considering Marsec never filed a brief in opposition to Grezak’s

objections. Nevertheless, Marsec’s motion to dismiss (Doc. 214) is now ripe

for disposition.



      II.   LEGAL STANDARD

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge

to the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499

(M.D.Pa. 2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).

      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed.R.Civ.P. 72(b), advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,


                                     -3-
the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. Local Rule 72.31.



      III.   DISCUSSION

      Although Marzec’s motion to dismiss was not considered in this court’s

memorandum and opinion addressing Terminated Defendants’ motions to

dismiss; the contents of this court’s previous memorandum (Doc. 324) are

equally applicable herein.

             [Among other reasons, Marzec,] seek[s] dismissal based
      upon lack of personal jurisdiction . . . . [Fed.R.Civ.P.] 12(b)(2)
      authorizes defendants to move for the dismissal of a complaint
      due to lack of personal jurisdiction. When raised as a
      jurisdictional defense, the “plaintiff bears the burden of
      establishing [the court’s] personal jurisdiction” over the moving
      defendant. The plaintiff can meet this burden by “establishing
      with reasonable particularity sufficient contacts between the
      defendant and the forum state.”

            The forum state in this instance [is] [sic] Pennsylvania, and
      the applicable long-arm statute permits courts within
      Pennsylvania to exercise jurisdiction “to the fullest extent allowed
      under the Constitution of the United States,” which “may be
      based on the most minimum contact[s] . . . allowed under the
      Constitution of the United States.” As such, this court may
      properly exercise jurisdiction over [Marzec] so long as it does not
      violate [Marzec’s] due process rights.

            “The two types of personal jurisdiction” that the court may
      exercise over non-resident defendants “are general jurisdiction
      and specific jurisdiction.” General jurisdiction may be asserted

                                     -4-
      when a non-resident defendant has maintained “systematic and
      continuous contacts with the forum state.” Thus, general
      jurisdiction requires that the defendant’s contacts with the forum
      state are “of the sort that approximate physical presence.”
      Specific jurisdiction, on the other hand, “exists when the claim
      arises from or relates to [the defendant’s] conduct purposely
      directed at the forum state.”

            Since Grezak has not alleged that [Marzec is] subject to
      general jurisdiction in the forum state, the court focuses its
      analysis on whether the exercise of specific jurisdiction over
      [Marzec] is constitutional. (Doc. 27) To determine whether
      specific jurisdiction over [Marzec] exists, the court undertakes a
      three-part inquiry: (1) whether [Marzec] “purposefully directed
      [his] activities at the forum state, (2) whether the litigation
      “arise[s] out of or relate[s] to at least one of those activities,” and
      (3) whether the circumstances of the case “ensure that
      exercising jurisdiction would be consistent with notions of fair
      play and substantial justice.”

              In her Report, Judge Mehalchick correctly points out that
      Grezak has not met her burden of proving either how [Marzec]
      purposefully availed [himself] of Pennsylvania or how this
      litigation arose out of [Marzec’s] contacts with Pennsylvania.
      [(Doc. 346)]. To the contrary, Grezak relies on bare, conclusory
      allegations in this regard, and her claims in this litigation appear
      to arise solely from her frustrations over the outcome of the New
      York Lawsuits.3 (Doc. 27). The scant telephone calls, email
      messages, and mailed communications that [Marzec] delivered
      to Grezak while she resided in Pennsylvania were sent for the
      sole purpose of keeping Grezak abreast of progress and updates
      in the New York Lawsuits.4 [(Doc. 346)]. As Judge Mehalchick
      noted, these contacts, in and of themselves, are insufficient to
      confer specific jurisdiction over [Marzec] [(Doc. 346)].

(Doc. 324, at 12-15) (citations omitted).

      3
          See (Doc. 324, at note 1)
      4
          See supra note 3.

                                       -5-
      Grezak objects to these findings by resorting to further unsubstantiated

allegations of “monetary intentional extortion into the forum,” as well as,

“defamation” and other “tortious acts against [Grezak] in the forum.” (Doc.

351, at 2). Nonetheless, in her Report, Judge Mehalchick successfully

navigates Grezak’s unclear objections and provides logically-sound

explanations as to why Grezak has failed to establish this court’s personal

jurisdiction over Marzec and why further leave to amend should not be

granted. (Doc. 346). Rather than continue quoting mountains of this court’s

prior legal analysis or Judge Mehalchick’s Report, the court will adopt Judge

Mehalchick’s Report (Doc. 346) as the opinion of this court, as it

appropriately concludes that Grezak’s third amended complaint must be

dismissed for lack of personal jurisdiction.




                                     -6-
       IV.     CONCLUSION

       Based on the foregoing, Judge Mehalchick’s Report (Doc. 346) will be

ADOPTED IN ITS ENTIRETY; Marzec’s motion to dismiss (Doc. 214) will be

GRANTED, and Grezak’s remaining motions will be DISMISSED AS MOOT.

An appropriate order shall issue.




                                                  s/  Malachy     E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATE: February 11, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2015 MEMORANDA\15-2111-02.DOCX




                                              -7-
